Citation Nr: 1130148	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by suicidal and homicidal ideations, impaired impulse control, intermittent disorientation, memory loss, some difficulty in remembering to complete activity of daily living, resulting in significant but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, but no greater, have been met.  U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's April 2009 Social Security Administration (SSA) disability determination and related procedural documents were obtained in August 2009; remand to obtain the medical documentation considered in making those decisions is not required.  The application for SSA benefits was dated prior to the effective date of the grant of service connection for PTSD; thus, it follows that any evidence considered would be dated prior to, and therefore outside, the appeal period; there is also sufficient evidence of record, dated during the appeal period with which to rate the Veteran's disability.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2009 and July 2010.  The Veteran originally argued that the March 2009 examination was too brief to be adequate; he has made no such complaints about the July 2010 VA examination.  Further, each examination took a full family, social, and military history, conducted a complete mental status examination, provided a multi-axial diagnosis, and stated a thorough rationale for any opinion given.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA must consider assigning staged ratings, when warranted, in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to PTSD, the medical evidence reflects a diagnosis of cognitive disorder not otherwise specified.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  To the extent that the February 2009 private evaluation and March 2009 and July 2010 VA examinations do not indicate which symptoms noted are due to the PTSD and which to the cognitive disorder, all of his psychiatric symptoms have been considered in evaluating his service-connected PTSD.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  Id.

After review of the evidence of record, the Board finds that a 70 percent initial rating, but no greater, is warranted for the Veteran's PTSD.  While it is clear that the Veteran's PTSD causes significant problems with his relationships and ability to function in the outside world, it does not result in total social and occupational impairment such that the maximum 100 percent rating would be warranted.

The Veteran reported persistent suicidal and homicidal ideations at a February 2009 private evaluation.  While noting at the March 2009 VA examination that they had been reduced since beginning Paxil, an anti-depressant, the Veteran discussed at both of those occasions, and at the July 2010 VA examination, how he often wondered how much longer his life would last because it was so frustrating.  He also discussed his anger problems, noting that he had several incidents where he went after people with weapons and other occasions where he knew he wanted to do so.  This is clear evidence of impaired impulse control, confirmed by the Veteran's assertion that he lost a potential job with the local police department because of his son's fear that he would hurt someone.

Memory problems are also a hallmark of the Veteran's PTSD.  At the February 2009 private evaluation and March 2009 and July 2010 VA examinations, the Veteran reported forgetting his grandchildren's names and his half-brother's name.  He also noted that he had recently forgotten the directions to return to his home after running errands, which was significant as he had a 40-year career as a long-distance truck driver and directions were not something he ever had a problem remembering.  However, the forgetfulness of directions was noted in the July 2010 VA examination, when the VA examiner concluded that the memory problems were due to the Veteran's nonservice-connected cognitive disorder not otherwise specified.  Therefore, while memory problems clearly exist, the extent to which the Veteran's PTSD causes the memory loss does not merit the maximum schedular rating.

Similarly, the Veteran and others have reported that the Veteran's PTSD results in less than sufficient hygiene, but the evidence reflects that he is able to complete at least minimum hygiene efforts.  At the March 2009 VA examination, the examiner concluded that the Veteran could not maintain minimum personal hygiene, as he was disheveled and had a three-day beard, but at the July 2010 VA examination, he was noted as being appropriately dressed. 

Some symptoms contemplated by the maximum 100 percent rating are also shown in the record.  Indeed, the Veteran reported periodically forgetting his own name and birthdate at the February 2009 VA examination, and noted an inability to maintain minimal hygiene, persistent risk of hurting others, and persistent audio and visual hallucinations at the March 2009 VA examination.  Disorientation to time was also noted on mental status examination in February 2009 and July 2010.  However, the evidence in the aggregate does not show that these symptoms constitute total social occupational impairment, which is the focus of any claim for increase for a psychiatric disability.  See 38 C.F.R. § 4.130, General Rating Formula; see also Mauerhan, 16 Vet. App. at 442.  

although the March 2009 VA examiner concluded that the Veteran did have total social and occupational impairment, such a statement is inconsistent with the assignment of a GAF score of 49, or the Veteran's continued ability and choice to maintain a relationship with his wife, children and grandchildren.  The March 2009 VA examiner's finding of total social occupational impairment is also called into question by the conclusion of the July 2010 VA examiner who determined that the Veteran's cognitive disorder was to blame for his memory problems.  It is beyond the purview of the Board to determine whether the cognitive disorder existed, but was not diagnosed, at the time of the March 2009 VA examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (finding that the Board may not may exercise its own independent medical judgment on questions of medical nature).  But the symptoms the Veteran and his wife reported at both of the examinations are consistent, and show severe, but not total, inability to function.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).

To that end, the GAF scores given over the appeal period were 34 at the February 2009 private evaluation, 49 at the March 2009 VA examination, and 50 at the July 2010 VA examination.  This only confirms that the "yes" answer given by the July 2010 VA examiner to the question of total social and occupational impairment is not probative.  As noted above, a GAF score of 50 contemplates serious symptoms such as suicidal ideation and serious impairment in social and occupational functioning, but not total impairment.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994) (concluding that a GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders).  Even the GAF score of 34 given at the February 2009 private evaluation does not reflect total social and occupational impairment, but rather identifies the significant problems the Veteran had in relating to his family.  Again, a total evaluation cannot be assigned on the basis of social impairment.  38 C.F.R. § 4.126(b).  

As discussed above, the Veteran's social and occupational impairment is severe.  He is estranged from his mother and half-brother, and has a distant, uneasy relationship with his wife, children and grandchildren.  As the March 2009 VA examiner noted, he likes being alone and avoids others; as the February 2009 private clinician indicated, he has had a marked, lifelong pattern of isolation.  But the Veteran was employed for 40 years as a truck driver, retiring from this position for reasons to include his right shoulder and leg problems.  As it is clear that he was able, for most of his adult life, to be employed in capacities where he spent time alone, total occupational impairment is not shown.  Accordingly, while a 70 percent initial rating is clearly supported by the evidence of record, a maximum 100 percent initial rating is not warranted.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization making the application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's service-connected PTSD, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for PTSD and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule; no extraschedular referral is required.

A 70 percent initial rating has been assigned by this decision.  However, because the record does not reflect that the Veteran's PTSD results in total social and occupational impairment, the preponderance of the evidence is against the assignment of the maximum 100 percent rating.  There is no doubt to be resolved, and an initial rating greater than 70 percent is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent initial rating, but no greater, for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged, to include at the March 2009 and July 2010 VA examinations, that he was not currently working due, in part, to his service-connected PTSD.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter.

By this decision, a 70 percent initial rating has been assigned for the Veteran's PTSD, thus satisfying the pertinent schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, the record does not contain an opinion as to whether the Veteran's service-connected PTSD alone, and not in conjunction with his nonservice-connected disabilities to include musculoskeletal disabilities, makes him unemployable for VA purposes.  On remand, such an opinion must be obtained.

Further, procedural records related to the Veteran's application for disability benefits from the Social Security Administration (SSA) were obtained in August 2009.  These records indicate that one of the conditions for which SSA benefits were awarded was "affective/mood disorders."  When VA is on notice that SSA records exist, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  The Veterans Claims Assistance Act of 2000 also emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  The medical records on which this decision was based on are not of record, and must be obtained.

Accordingly, the issue of entitlement to TDIU is remanded for the following actions:

1.  Contact SSA and request that they provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's past claims for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

2.  Schedule the Veteran for an examination to determine whether his service-connected PTSD results in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  The report must be typed.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


